Title: To Thomas Jefferson from James Davidson, 19 April 1807
From: Davidson, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Office of Discount & Deposit Washington April 20th. 1807.
                        
                        I have the honor to enclose for your acceptance, Stephen Cathalan Junrs bill for $421.21 with letter of
                            advice—
                  I am very respectfully, Sir, yr obt. Servt
                        
                            James Davidson Cashr 
                        
                    